Citation Nr: 1424673	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  13-31 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.	


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1954 to February 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In April 2014, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceedings is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board believes additional medical development is necessary regarding the remaining claim of service connection for hearing loss.  

The Veteran has maintained throughout his appeal that he was exposed to acoustic trauma while firing weapons in artillery training.  His service treatment records are silent for any treatment, complaints, or diagnoses related to his ears or his hearing.  The Veteran was afforded Whisper tests during examinations in March 1954, July 1954 and November 1956 which revealed findings of 15 out of 15 in both ears.

In April 2012, the Veteran was afforded a VA examination where he was diagnosed with bilateral hearing loss.  The examiner concluded that he could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  In support of his conclusion, the examiner noted the three hearing screenings, noted that the whisper-voice test screenings were crude tests and that without frequency-specific screening or other objective testing, any opinion given would be based on mere speculation rather than objective fact. 

If hearing loss is not shown in service or at separation from service, service connection can still be established if medical evidence shows that it is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from 0 to 20 decibels (dB) with higher thresholds indicating some degree of hearing loss.  Id. at 157.  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz is 40 decibels (dB) or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 dB or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the Veteran has reported being exposed to artillery fire in gun range training without proper hearing protection.  He also submitted private medical records with audiometric hearing test results that revealed hearing impairment in both ears as early as January 1960.  Specifically, the examination report reflects that the Veteran exhibited an auditory threshold at the frequency of 4000 hertz of 60 dB in the right ear and 55 dB in the left ear.  Further, the Veteran specifically denied exposure to acoustic trauma between separation from active duty service and this January 1960 private hearing examination.  In stating his opinion, the VA examiner never considered the Veteran's stated history of noise exposure or these private treatment records showing hearing loss in close proximity to his separation from active duty service.

As such, a new VA examination and opinion should be obtained to address whether or not the Veteran's hearing loss was caused by in-service noise exposure.  Detailed examination findings, including a rationale for all opinions reached, should be provided.  38 C.F.R. § 3.159(c)(4) . 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA audiological examination to determine the current nature and likely etiology of his bilateral hearing loss.  The claims file, to include a copy of this Remand, must be made available to the examiner for review in connection with the examination.  Any indicated evaluations, studies, and tests should be conducted.   

Based on the examination and review of the record, the examiner is requested to answer the following question:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hearing loss is causally related to noise exposure during active duty service?

The VA examiner is requested to provide a thorough rationale for any opinion provided.  In doing so, the examiner should address the Veteran's reports of in-service noise exposure and complaints of hearing loss in both ears since service.  The examiner should specifically discuss the private medical records with audiometric hearing test results that revealed hearing impairment in both ears as early as January 1960.  Specifically, the examination report reflects that the Veteran exhibited an auditory threshold at the frequency of 4000 hertz of 60 dB in the right ear and 55 dB in the left ear.  For purposes of the opinion, the examiner is advised that the lack of evidence of hearing loss in service does not legally preclude a finding that later hearing loss is nevertheless causally related to noise exposure during service.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Then re-adjudicate the Veteran's hearing loss claim.  If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



